DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to the application filed 6/4/2019. 

Claim Analysis
3.	Summary of Claim 1:
A thermoplastic resin composition comprising: 

a thermoplastic resin comprising an acrylate-based rubber-modified vinyl graft copolymer and an aromatic vinyl copolymer resin; 

an ultraviolet (UV) stabilizer comprising an HALS (hindered amine light stabilizer)- based UV stabilizer and a benzotriazole-based UV stabilizer; 

and zinc oxide having an average particle diameter of about 0.5 tm to about 3 tm and a BET specific surface area of about 1 m2/g to about 10 m2/g.

 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiko, et al. (JP 2001-220486 A; English machine translation incorporated herewith) in view of Kojima, et al. (JP H11-263705 A as listed on the IDS dated 6/4/2019; full machine English translation incorporated herewith).
Regarding claim 1, Masahiko et al. teach a thermoplastic resin composition comprising 100 parts by weight of a thermoplastic resin composition containing a rubber-reinforced thermoplastic resin obtained by graft-polymerizing a monomer component containing an aromatic vinyl compound in the presence of a rubber polymer (claim 1), wherein the rubber polymer includes butadiene-acrylonitrile copolymers, acrylic based rubbers, and (meth) acrylic acid ester copolymers [007] thereby reading on the acrylate-based rubber modified vinyl graft copolymer and aromatic vinyl copolymer resin as required by the instant claim, wherein the thermoplastic resin composition of Masahiko et al. further comprises a hindered amine light stabilizer and a benzotriazole UV absorbent (claim 1) and zinc oxide [0031].
Masahiko et al. are silent regarding the BET specific surface area and the particle size of the zinc oxide as required by the instant claim.
Kojima et al. teach thermoplastic resin compositions comprising acrylonitrile butadiene styrene (ABS) rubber, light stabilizers, ultraviolet absorber and zinc oxide [0021-0022], wherein the zinc oxide has a particle size of 1 µm or less [0008], more specifically 0.8 µm and a specific surface area of about 7 m2/g [0009] thereby reading on the claimed average particle diameter and specific surface area as required by the instant claim. Kojima et al. offer the motivation of using the zinc oxide having these properties due to its ability to offer antibacterial benefits [0008]. In light of these benefits, it would have 
	Regarding claim 2, Masahiko et al. teach 100 parts by weight of a thermoplastic resin composition containing a rubber-reinforced thermoplastic resin obtained by graft-polymerizing a monomer component containing an aromatic vinyl compound in the presence of a rubber polymer (claim 1), the rubber polymer in amount of 5 to 40 % by weight [0010], the aromatic vinyl compound preferably in an amount from 45 to 80 % by weight [0011] and the benzotriazole plus hindered amine light stabilizer in amounts of 0.1 – 2 parts by weight (claim 1). Kojima et al. teach the zinc oxide in an amount of from 0.1 to 1% by weight [0009] thereby reading on the ranges as required by the instant claim.
	Regarding claim 3, Masahiko et al. teach the aromatic vinyl compound used in the graft polymerization includes vinyl cyanide [0012].
	Regarding claim 4, Masahiko et al. teach the monomer component composed of an aromatic vinyl compound and another vinyl-based monomer copolymerizable therewith [0011].
	Regarding claim 5, Masahiko et al. teach the hindered amine-based light stabilizer is bis (2,2,6,6-tetramethyl-4-piperidyl) sebacate, among others [0024].
	Regarding claim 6, Masahiko et al. teach 2-(5-methyl-2-hydroxyphenyl) benzotriazole, among others [0023].
	Regarding claims 7-8, Masahiko et al. in view of Kojima et al. are silent regarding the peak intensity ratio, peak position and the crystallite size of the zinc oxide. Regarding claims 11-12, Masahiko in view of Kojima et al. do not particularly teach the color variation or the antibacterial activity of the thermoplastic resin composition. 
	However, the peak intensity ratio, the peak position and the crystallite size are functions of a zinc oxide. The color variation and the antibacterial activity are functions of the thermoplastic resin. 
	Regarding claim 9, Masahiko et al. teach the weight ratio of benzotriazole to hindered amine light stabilizer is 0.5 to 2 (claim 1) thereby reading on the weight ratio as required by the instant claim. 
	Regarding claim 10, Masahiko et al. teach the benzotriazole plus hindered amine light stabilizer in amounts of 0.1 – 2 parts by weight (claim 1). Kojima et al. teach the zinc oxide in an amount of from 0.1 to 1% by weight [0009] thereby reading on the weight ratio ranges as required by the instant claim.
. 
	

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,472,510. Although the claims at issue are not identical, they are not patentably distinct from each other because the thermoplastic resin composition of the patented claim overlaps the scope of the thermoplastic resin composition of the instant claim.

Conclusion
	7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763